UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1583


SHARON FAYE BRYANT,

                Plaintiff – Appellant,

           v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:11-cv-03083-SKG)


Argued:   March 18, 2014                      Decided:   May 9, 2014


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Marcia Ellen Anderson, LAW OFFICE OF MARCIA E. ANDERSON,
LLC, Mount Airy, Maryland, for Appellant.        David Nathaniel
Mervis, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee. ON BRIEF: Rod J. Rosenstein, United States Attorney,
Alex S. Gordon, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sharon Faye Bryant appeals an adverse ruling on her claim

for    disability           insurance     benefits        and    supplemental      security

income.        We hold that substantial evidence supports the denial

and affirm.



                                                I.

       On December 15, 2006, Bryant filed a claim for benefits

with   the     Commissioner          of   the       Social      Security     Administration

(“Commissioner”).             Bryant contended that she suffered from major

depression,          panic     disorder,        generalized        anxiety,     and    post-

traumatic stress disorder (“PTSD”) with a disability onset date

of June 2, 2006.               The Commissioner denied her claim initially

and on reconsideration.                   An administrative law judge (“ALJ”)

likewise denied her claim and the Appeals Council denied her

request for review.               A federal magistrate judge granted summary

judgment       to    the     Commissioner       on    March      28,    2013,   and   Bryant

timely appealed.



                                               II.

       “This        Court    is    authorized        to   review       the   Commissioner’s

denial    of    benefits          under   42   U.S.C.A.         § 405(g).”      Johnson   v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation

marks omitted).              We “must uphold the factual findings of the

                                                2
[ALJ] if they are supported by substantial evidence and were

reached   through     application       of       the    correct   legal    standard.”

Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal

quotation marks omitted).           In applying this standard, “we do not

undertake      to   reweigh    conflicting         evidence,      make    credibility

determinations,      or   substitute         our       judgment   for    that    of   the

[ALJ].”      Id. (internal quotation marks omitted).

      “The    Commissioner      uses    a       five-step    process     to     evaluate

disability claims.”           Id.      In sequence, the Commissioner asks

“whether the claimant: (1) worked during the alleged period of

disability; (2) had a severe impairment; (3) had an impairment

that met or equaled the requirements of a listed impairment; (4)

could return to her past relevant work; and (5) if not, could

perform any other work in the national economy.”                              Id.     The

claimant bears the burden of proof in steps one through four and

the   burden    shifts    to   the     Commissioner         in    step    five.       Id.

Additionally, if the claimant’s disability can be determined at

any step, the inquiry need not continue.                   Id.

      The ALJ found under step one that Bryant was not engaged in

substantial gainful employment during the relevant time period.

Under step two, the ALJ determined that Bryant suffered from

bipolar disorder, PTSD, generalized anxiety disorder, borderline

personality disorder, and alcohol abuse disorder, and that these

impairments were “severe.”             However, the ALJ found under step

                                            3
three that Bryant’s conditions did not meet or equal the listed

impairments      under    the    applicable            regulations.      The    ALJ    then

calculated Bryant’s residual functional capacity (“RFC”), which

measured her ability to work despite her impairments.                                 Using

Bryant’s RFC, the ALJ determined under step four that she could

not return to any of her previous jobs but, under step five,

could perform jobs currently available in the national economy

and    thus   was   not   disabled         within       the   meaning   of    the   Social

Security Act.

       Bryant argues that the ALJ erred by not considering “major

depressive      disorder”    as      a     severe      impairment     under    step    two,

improperly      evaluating      evidence          of    Bryant’s    impairments       under

step three, and failing to properly consider certain medical

reports when calculating her RFC.                        We address each of these

arguments in turn.

                                             A.

       Bryant argues that the ALJ erred in not considering “major

depressive disorder” as a severe impairment under step two of

the disability claim determination process.                        This step requires

that   the    ALJ   determine        whether      the    claimant     suffered      from   a

“severe       impairment”       or       “combination         of   impairments”        that

“significantly       limits”         the     claimant’s        “physical       or   mental

ability to do basic work activities.”                         20 C.F.R. § 416.920(c).

Contrary to Bryant’s contention, her “major depressive disorder”

                                              4
was taken into account.                 The ALJ found that Bryant satisfied

this step of the disability claims process because she suffered

from five severe impairments, one of which was bipolar disorder.

The    magistrate      judge       noted          that,      medically          speaking,     a

“diagnosis of bipolar disorder is inclusive of the symptoms of

major depressive disorder and, therefore, the two disorders are

mutually exclusive.”            J.A. 22.          Furthermore, the record reveals

that   although     the    ALJ    did    not       specifically       find      that    Bryant

suffered   from     “major       depressive         disorder,”       the    ALJ    discussed

Bryant’s history of depression under steps two and three and

when   determining        her    RFC.     Thus,         we   find    no    merit       in   this

assignment of error.

                                              B.

        Bryant also contends that the ALJ erred under step three,

which requires the ALJ to compare the claimant’s conditions to

the    Listings   of   Impairment         (“Listings”)          to    determine        if   her

conditions are medically severe enough to warrant a presumption

of    disability.      Specifically,           Bryant        maintains      that    the     ALJ

erred under Listings 12.04 (Affective Disorders), 12.06 (Anxiety

Related Disorders), and 12.08 (Personality Disorders) for three

reasons:    first,     that      the    ALJ       wrongly     found       her    impairments

caused her “moderate” rather than “marked” limitations, second,

that the ALJ did not consider evidence that she had suffered

repeated   and    extended        episodes         of   decompensation          and,    third,

                                              5
that the ALJ incorrectly ruled that she was capable of working

outside her home.

       First, Listings 12.04, 12.06, and 12.08 each contain an

identical      “Paragraph         B,”    which      provides       that   a    claimant       may

prove   disability         by    showing,      among     other      things,      any    two    of

these limitations: “(1) [m]arked restriction of activities of

daily living; or (2) [m]arked difficulties in maintaining social

functioning;         or     (3)        [m]arked      difficulties         in        maintaining

concentration, persistence, or pace; or (4) [r]epeated episodes

of decompensation, each of extended duration.”                            20 C.F.R. § 404,

Subpart P, App. 1.               The Listings define “marked” as “more than

moderate but less than extreme.”                       Id.        The ALJ evaluated the

evidence      and   determined          that    Bryant      suffered      only       “moderate”

restrictions because she could, among other things, take care of

her personal needs around her house, run short errands on her

own,    and    focus        while       watching      the    news     and      reading        the

newspaper.         We decline to disturb the ALJ’s finding that Bryant

failed to prove her disability under Paragraph B because it is

supported by substantial evidence.

       Second, Listing 12.04 provides an alternative basis for a

claimant      to    prove        disability,        part     of    which       requires       the

claimant      to    prove       that    she    suffered      “[r]epeated        episodes       of

decompensation, each of extended duration.”                           Id.      “Episodes of

decompensation”           are     defined      as    “exacerbations            or     temporary

                                                6
increases in symptoms or signs accompanied by a loss of adaptive

functioning,     as   manifested    by     difficulties           in     performing

activities of daily living, maintaining social relationships, or

maintaining    concentration,     persistence,         or    pace.”          Id.    To

qualify as “repeated” and of “extended duration,” the claimant

must suffer “three episodes within 1 year, or an average of once

every 4 months, each lasting for at least 2 weeks.”                    Id.

      The ALJ found that Bryant had experienced only one to two

episodes   surrounding    her    hospitalization            in    June    2006     for

suicidal thoughts and alcohol abuse.             Bryant argues that the ALJ

should have considered a change in her medication that happened

in early 2007.        But while episodes of decompensation may be

inferred from “significant alteration in medication,” id., the

ALJ properly declined to analyze Bryant’s change in medication

because it did not result in any exacerbation of her symptoms.

      Bryant   also   contends   that     the    ALJ    erred     by     failing   to

consider a series of hospitalizations that allegedly occurred

before the onset of her impairments.              The record contains bare

statements that Bryant had been hospitalized on prior occasions,

but no details about them.       It was undoubtedly the ALJ’s duty to

consider these statements.       Cook v. Heckler, 783 F.2d 1168, 1173

(4th Cir. 1986).      However, Bryant bore the burden of proving she

was   disabled   under   step    three,    and    she       did   not    offer     any

specific evidence about the alleged hospital stays nor did she

                                     7
request that the ALJ seek such evidence.                 Furthermore, even if

the ALJ had obtained records from the past hospitalizations,

they occurred far enough before the onset of her impairments to

be   of   limited    relevance     to    her   claim.       Indeed,    the    record

already     contained   Bryant’s        medical   records    from     as   early   as

December 2004, two full years before she filed her claim.

       Lastly,     Listing    12.06      contains   an   alternate         provision

allowing a claimant to prove disability if she suffers from,

among      other    things,    a      “complete     inability       to      function

independently outside the area of [her] home.”                 20 C.F.R. § 404,

Subpart P, App. 1.       After reviewing the evidence, the ALJ found

that Bryant’s impairments were not so severe.                  We agree because

the record shows that Bryant could perform limited activities

outside of her home, such as running short errands on her own,

and we thus decline to overturn the ALJ’s finding.

       In sum, we uphold the ALJ’s finding that Bryant was not

disabled under step three because her impairments did not meet

or equal any of the Listings.

                                          C.

       Finally, Bryant challenges the ALJ’s determination of her

RFC.      When determining a claimant’s RFC, the ALJ considers all

of her impairments, even if they are not “severe,” and reviews

“all of the relevant medical and other evidence.”                          20 C.F.R.

§ 404.1545(a).        In Bryant’s case, the ALJ evaluated numerous

                                          8
medical reports, including those written by Bryant’s treating

physician, Dr. Gergana Dimitrova, as well as two state agency

consultants.       Dr. Dimitrova’s report in July 2007 contained a

Psychiatric Note that stated Bryant “continues to not be able to

work due to her paranoia and her depression.”                         J.A. 29-30.      The

ALJ could not determine whether that statement was made by Dr.

Dimitrova    or    Bryant      herself       and    found    that,      regardless,     the

statement was too ambiguous to provide a useful assessment of

the   activities     Bryant         could    or    could    not     perform   given    her

impairments.        Thus,       the    ALJ    gave    Dr.     Dimitrova’s         statement

“little weight.”

      The magistrate judge found that, because Dr. Dimitrova was

Bryant’s    treating      physician,         the     ALJ    erred    under    20     C.F.R.

§ 404.1527(c)(2)         by    not     giving       her    statement       more     weight.

However, the magistrate judge found that the error was harmless

because Dr. Dimitrova’s opinions were thoroughly evaluated by

the ALJ, were discussed by the two state agency consultants in

their   reports,     and       were     consistent         with   the     other    medical

evidence.     The magistrate judge also found that the ALJ erred by

failing to discuss a report written by consultative examiner Dr.

Jethalal Harkhani in February 2007.                   See 20 C.F.R. § 404.1527(c)

(obligating       ALJs    to    “evaluate          every    medical       opinion”     they

receive).     The ALJ found this error harmless as well because Dr.

Harkhani’s     report         was     discussed      by     the     two   state      agency

                                              9
consultants and was consistent with the medical evidence on the

record.   We likewise find the ALJ errors harmless and affirm the

ALJ’s determination of Bryant’s RFC.



                               III.

     It is the ALJ’s responsibility to find the facts and weigh

the evidence.    We decline to overrule those determinations in

this case because substantial evidence supports them.



                                                         AFFIRMED




                                10